DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
1. This action is responsive to the communication filed on March 29, 2021. At this time, claim 1 is pending and addressed below. 
                                                        Double Patenting
4. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993);  In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 

Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of US patent number 10359957. The conflicting claims are not identical, they are not patentably distinct from each other because the current application contains claims that are narrower in scope than the claims of the patent number 10359957 and are anticipated by the claim 1. 

This is a non-provisional obviousness double patenting rejection since the conflicting claims have not in fact been patented.  


                                                  Claims Comparison Table


Application number
17216,469
Patent Number
10359957
1. An integrated circuit memory device that is a wireless device for wirelessly transmitting protected encrypted data stored in the integrated circuit memory device, the integrated circuit memory device comprising: a user interface for interacting with a user; a memory controller for executing software or firmware stored at the integrated circuit memory device; memory that includes a protected memory area for storing protected data, the protected data stored in the protected memory area is not accessible, from the protected memory area, by a user of the integrated circuit memory device but is accessible by the memory controller; and wireless communication circuitry for short range radio frequency wireless communication with wireless controller devices that are within a limited physical distance from the integrated circuit memory device, wherein the integrated circuit memory device is operable to: (1) wirelessly discover, over the short range radio frequency wireless communication and using the wireless communication circuitry of the integrated circuit memory device, a wireless controller device; (2) establish, using the wireless communication circuitry of the integrated circuit memory device, a short range wireless communication link between the integrated circuit memory device and the wireless controller device that is wirelessly discovered in (1), the short range wireless communication link being a radio communication link; (3) wirelessly provide, using the wireless communication circuitry of the integrated circuit memory device, from the integrated circuit memory device, over the short range wireless communication link established in (2), and to the wireless controller device wirelessly discovered in (1), at least information for identifying the integrated circuit memory device to the wireless controller device; 11(4) access, using the software or firmware executable by the memory controller of the integrated circuit memory device, the protected data that is stored in the protected memory area, the accessing of the protected data from the protected memory area is based on the memory controller implementing a cryptographic algorithm; (5) encrypt, at the integrated circuit memory device, the protected data into encrypted data, the encrypted data is related, at least in part, to the protected data accessed by the memory controller in (4) from the protected memory area of the integrated circuit memory device, the encryption of the data is for wireless transmission of the encrypted data securely over short-range wireless communication from the integrated circuit memory device to the wireless controller device; (6) receive, using the user interface of the integrated circuit memory device, from the integrated circuit memory device, over the short range wireless communication link between the integrated circuit memory device and the wireless controller device established in (2), and to the wireless controller device wirelessly discovered in (1), at least a user input for transmitting at least part of the encrypted data encrypted in (5), the user input including at least authentication information related to the user; and (7) wirelessly transmit, using the wireless communication circuitry of the integrated circuit memory device, directly from the integrated circuit memory device securely over the short range wireless communication link established in (2), and to the wireless controller device wirelessly discovered in (1), at least part of the encrypted data encrypted in (5), the wireless transmission of the encrypted data is subsequent to having received the user input that includes at least the authentication information related to the user in (6); wherein the integrated circuit memory device provides protection of the protected data by storing the protected data in the protected memory area and requiring use of the integrated circuit memory device for wirelessly transmitting the encrypted data securely and directly from the integrated circuit memory device to the wireless controller device in (7). 
1. An integrated circuit memory device that is a wireless device for transmitting protected data stored in the integrated circuit memory device, the integrated circuit memory device comprising: a wireless interface, that includes a radio component, for establishing a short range wireless communication connection with a wireless computing device, the short range wireless communication connection being a radio communication connection, the wireless computing device being a distinct device from the integrated circuit memory device; a memory controller; a memory component; a protected memory section, in the memory component, storing the protected data that is implemented to be not accessible by a user of the integrated circuit memory device at the protected memory section, but is implemented to be accessible by the memory controller, the protected data includes data or software, individually or in any combination; wherein the integrated circuit memory device is configured for: establishing, via the wireless interface of the integrated circuit memory device, a short range wireless communication connection between the integrated circuit memory device and the wireless computing device, the short range wireless communication connection being a radio communication connection; providing, by the integrated circuit memory device to the wireless computing device, information for identifying itself to the wireless computing device via the established short range wireless communication connection; accessing, by the memory controller, the protected data stored in the protected memory section, the access of the protected data by the memory controller includes an authentication mechanism having a cryptographic algorithm implemented by the memory controller for accessing the protected data stored in the protected memory section; and wirelessly transmitting, via the wireless interface, at least part of the protected data accessed by the memory controller, from the integrated circuit memory device and over the short range wireless communication connection, to the wireless computing device.



Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of US patent number 10963169. The conflicting claims are not identical, they are not patentably distinct from each other because the current application contains claims that are narrower in scope than the claims of the patent number 10963169 and are anticipated by the claim 1. 

This is a non-provisional obviousness double patenting rejection since the conflicting claims have not in fact been patented.   

                                                  Claims Comparison Table
 
Application number
17216,469
Patent Number
10963169
1. An integrated circuit memory device that is a wireless device for wirelessly transmitting protected encrypted data stored in the integrated circuit memory device, the integrated circuit memory device comprising: a user interface for interacting with a user; a memory controller for executing software or firmware stored at the integrated circuit memory device; memory that includes a protected memory area for storing protected data, the protected data stored in the protected memory area is not accessible, from the protected memory area, by a user of the integrated circuit memory device but is accessible by the memory controller; and wireless communication circuitry for short range radio frequency wireless communication with wireless controller devices that are within a limited physical distance from the integrated circuit memory device, wherein the integrated circuit memory device is operable to: (1) wirelessly discover, over the short range radio frequency wireless communication and using the wireless communication circuitry of the integrated circuit memory device, a wireless controller device; (2) establish, using the wireless communication circuitry of the integrated circuit memory device, a short range wireless communication link between the integrated circuit memory device and the wireless controller device that is wirelessly discovered in (1), the short range wireless communication link being a radio communication link; (3) wirelessly provide, using the wireless communication circuitry of the integrated circuit memory device, from the integrated circuit memory device, over the short range wireless communication link established in (2), and to the wireless controller device wirelessly discovered in (1), at least information for identifying the integrated circuit memory device to the wireless controller device; 11(4) access, using the software or firmware executable by the memory controller of the integrated circuit memory device, the protected data that is stored in the protected memory area, the accessing of the protected data from the protected memory area is based on the memory controller implementing a cryptographic algorithm; (5) encrypt, at the integrated circuit memory device, the protected data into encrypted data, the encrypted data is related, at least in part, to the protected data accessed by the memory controller in (4) from the protected memory area of the integrated circuit memory device, the encryption of the data is for wireless transmission of the encrypted data securely over short-range wireless communication from the integrated circuit memory device to the wireless controller device; (6) receive, using the user interface of the integrated circuit memory device, from the integrated circuit memory device, over the short range wireless communication link between the integrated circuit memory device and the wireless controller device established in (2), and to the wireless controller device wirelessly discovered in (1), at least a user input for transmitting at least part of the encrypted data encrypted in (5), the user input including at least authentication information related to the user; and (7) wirelessly transmit, using the wireless communication circuitry of the integrated circuit memory device, directly from the integrated circuit memory device securely over the short range wireless communication link established in (2), and to the wireless controller device wirelessly discovered in (1), at least part of the encrypted data encrypted in (5), the wireless transmission of the encrypted data is subsequent to having received the user input that includes at least the authentication information related to the user in (6); wherein the integrated circuit memory device provides protection of the protected data by storing the protected data in the protected memory area and requiring use of the integrated circuit memory device for wirelessly transmitting the encrypted data securely and directly from the integrated circuit memory device to the wireless controller device in (7). 
1. A wireless integrated circuit memory device for wirelessly transmitting encrypted data from the wireless integrated circuit memory device to a wireless device, over local point to point wireless communication, the wireless integrated circuit memory device comprising: a memory controller; memory that includes a protected memory area for storing protected data, the protected data stored in the protected memory area is not accessible by a user of the wireless integrated circuit memory device, from the protected memory area, but is accessible by the memory controller; and wireless communication circuitry for the local point to point wireless communication, wherein the wireless integrated circuit memory device is operable to: (1) access, by the memory controller of the wireless integrated circuit memory device, the protected data that is stored in the protected memory area, the access of the protected data from the protected memory area is based on the memory controller implementing a cryptographic algorithm; (2) encrypt data, at the wireless integrated circuit memory device, into the encrypted data, the data is related, at least in part, to the protected data accessed by the memory controller in (1) from the protected memory area of the wireless integrated circuit memory device; (3) wirelessly discover, over the local point to point wireless communication and using the wireless communication circuitry of the wireless integrated circuit memory device, the wireless device; (4) establish, using the wireless communication circuitry of the wireless integrated circuit memory device, a local point-to-point wireless communication link between the wireless integrated circuit memory device and the wireless device that is wirelessly discovered in (3), the local point-to-point wireless communication link being a radio communication link; (5) wirelessly transmit, using the wireless communication circuitry of the wireless integrated circuit memory device, at least part of the encrypted data encrypted in (2), over the local point-to-point wireless communication link that is established in (4), directly from the wireless integrated circuit memory device to the wireless device that is wirelessly discovered in (3); and (6) wirelessly receive, using the wireless communication circuitry of the wireless integrated circuit memory device and over the local point-to-point wireless communication link established in (4), information from the wireless device wirelessly discovered in (3), the information is related to one or more of payment information, status information, or output process information, individually or in any combination; and wherein the wireless integrated circuit memory device provides protection of the protected data by storing the protected data in the protected memory area and requiring use of the wireless integrated circuit memory device for wirelessly transmitting the encrypted data directly from the wireless integrated circuit memory device to the wireless device in (5).

  
                          
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of US patent number 9116723. The conflicting claims are not identical, they are not patentably distinct from each other because the current application contains claims that are broader in scope than the claims of the patent number 9116723 and are anticipated by the claim 1.  

This is a non-provisional obviousness double patenting rejection since the conflicting claims have not in fact been patented.   

Application number
17,216,469

Patent Number
9116723
1. An integrated circuit memory device that is a wireless device for wirelessly transmitting protected encrypted data stored in the integrated circuit memory device, the integrated circuit memory device comprising: a user interface for interacting with a user; a memory controller for executing software or firmware stored at the integrated circuit memory device; memory that includes a protected memory area for storing protected data, the protected data stored in the protected memory area is not accessible, from the protected memory area, by a user of the integrated circuit memory device but is accessible by the memory controller; and wireless communication circuitry for short range radio frequency wireless communication with wireless controller devices that are within a limited physical distance from the integrated circuit memory device, wherein the integrated circuit memory device is operable to: (1) wirelessly discover, over the short range radio frequency wireless communication and using the wireless communication circuitry of the integrated circuit memory device, a wireless controller device; (2) establish, using the wireless communication circuitry of the integrated circuit memory device, a short range wireless communication link between the integrated circuit memory device and the wireless controller device that is wirelessly discovered in (1), the short range wireless communication link being a radio communication link; (3) wirelessly provide, using the wireless communication circuitry of the integrated circuit memory device, from the integrated circuit memory device, over the short range wireless communication link established in (2), and to the wireless controller device wirelessly discovered in (1), at least information for identifying the integrated circuit memory device to the wireless controller device; 11(4) access, using the software or firmware executable by the memory controller of the integrated circuit memory device, the protected data that is stored in the protected memory area, the accessing of the protected data from the protected memory area is based on the memory controller implementing a cryptographic algorithm; (5) encrypt, at the integrated circuit memory device, the protected data into encrypted data, the encrypted data is related, at least in part, to the protected data accessed by the memory controller in (4) from the protected memory area of the integrated circuit memory device, the encryption of the data is for wireless transmission of the encrypted data securely over short-range wireless communication from the integrated circuit memory device to the wireless controller device; (6) receive, using the user interface of the integrated circuit memory device, from the integrated circuit memory device, over the short range wireless communication link between the integrated circuit memory device and the wireless controller device established in (2), and to the wireless controller device wirelessly discovered in (1), at least a user input for transmitting at least part of the encrypted data encrypted in (5), the user input including at least authentication information related to the user; and (7) wirelessly transmit, using the wireless communication circuitry of the integrated circuit memory device, directly from the integrated circuit memory device securely over the short range wireless communication link established in (2), and to the wireless controller device wirelessly discovered in (1), at least part of the encrypted data encrypted in (5), the wireless transmission of the encrypted data is subsequent to having received the user input that includes at least the authentication information related to the user in (6); wherein the integrated circuit memory device provides protection of the protected data by storing the protected data in the protected memory area and requiring use of the integrated circuit memory device for wirelessly transmitting the encrypted data securely and directly from the integrated circuit memory device to the wireless controller device in (7).
1. An integrated circuit memory device connectable to a host computing device by a user for running computer software on the host computing device, the integrated circuit memory device comprising: a controller for controlling interaction between the integrated circuit memory device and the host computing device; a memory component storing a software component or data operable on the host computing device, the memory component including a protected or private memory component storing at least part of the software component or data, the at least part of the software component or data being associated with the computer software for running on the host computing device, the protected or private memory component not implemented to be a public memory area for storing data that are accessible or viewable by the user of the integrated circuit memory device upon connection and activation of the integrated circuit memory device on the host computing device, and the at least part of the software component or data stored in the protected memory component being permitted to be executed by the host computing device upon connection and activation of the integrated circuit memory device on the host computing device; firmware embedded at least partly in the integrated circuit memory device having: means to facilitate interaction between the integrated circuit memory device and the host computing device, means to facilitate access of the protected memory or private component of the integrated circuit memory device, means to facilitate the integrated circuit memory device identifying itself with the host computing device in accordance with a device interface description, the device interface description identifying the integrated circuit memory device in a manner analogous to that of a CD-ROM (Compact Disc Read-Only Memory) drive or a mass storage class device, individually or in any combination; and autorun software stored on the integrated circuit memory device for running automatically on the host computing device upon connection of the integrated circuit memory device to the host computing device, the autorun software, when executed, providing: means to load, from the protected or private memory component, at least part of the software component or data associated with the computer software by interacting with the autorun firmware embedded in the integrated circuit memory device, and means to facilitate running of the computer software on the host computing device that includes at least part of the software component or data accessed from the protected or private memory component subsequent to connection and activation of the integrated circuit memory device to the host computing device; and wherein, the integrated circuit memory device is associated with providing a phone calling service, an Internet access service, or a digital content output service, individually or in any combination. 



Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of US patent number 8595717. The conflicting claims are not identical, they are not patentably distinct from each other because the current application contains claims that are narrower in scope than the claims of the patent number 8595717 and are anticipated by the claim 1. 

This is a non-provisional obviousness double patenting rejection since the conflicting claims have not in fact been patented.  

Application number
17/216,469
Patent Number
8595717
1. An integrated circuit memory device that is a wireless device for wirelessly transmitting protected encrypted data stored in the integrated circuit memory device, the integrated circuit memory device comprising: a user interface for interacting with a user; a memory controller for executing software or firmware stored at the integrated circuit memory device; memory that includes a protected memory area for storing protected data, the protected data stored in the protected memory area is not accessible, from the protected memory area, by a user of the integrated circuit memory device but is accessible by the memory controller; and wireless communication circuitry for short range radio frequency wireless communication with wireless controller devices that are within a limited physical distance from the integrated circuit memory device, wherein the integrated circuit memory device is operable to: (1) wirelessly discover, over the short range radio frequency wireless communication and using the wireless communication circuitry of the integrated circuit memory device, a wireless controller device; (2) establish, using the wireless communication circuitry of the integrated circuit memory device, a short range wireless communication link between the integrated circuit memory device and the wireless controller device that is wirelessly discovered in (1), the short range wireless communication link being a radio communication link; (3) wirelessly provide, using the wireless communication circuitry of the integrated circuit memory device, from the integrated circuit memory device, over the short range wireless communication link established in (2), and to the wireless controller device wirelessly discovered in (1), at least information for identifying the integrated circuit memory device to the wireless controller device; 11(4) access, using the software or firmware executable by the memory controller of the integrated circuit memory device, the protected data that is stored in the protected memory area, the accessing of the protected data from the protected memory area is based on the memory controller implementing a cryptographic algorithm; (5) encrypt, at the integrated circuit memory device, the protected data into encrypted data, the encrypted data is related, at least in part, to the protected data accessed by the memory controller in (4) from the protected memory area of the integrated circuit memory device, the encryption of the data is for wireless transmission of the encrypted data securely over short-range wireless communication from the integrated circuit memory device to the wireless controller device; (6) receive, using the user interface of the integrated circuit memory device, from the integrated circuit memory device, over the short range wireless communication link between the integrated circuit memory device and the wireless controller device established in (2), and to the wireless controller device wirelessly discovered in (1), at least a user input for transmitting at least part of the encrypted data encrypted in (5), the user input including at least authentication information related to the user; and (7) wirelessly transmit, using the wireless communication circuitry of the integrated circuit memory device, directly from the integrated circuit memory device securely over the short range wireless communication link established in (2), and to the wireless controller device wirelessly discovered in (1), at least part of the encrypted data encrypted in (5), the wireless transmission of the encrypted data is subsequent to having received the user input that includes at least the authentication information related to the user in (6); wherein the integrated circuit memory device provides protection of the protected data by storing the protected data in the protected memory area and requiring use of the integrated circuit memory device for wirelessly transmitting the encrypted data securely and directly from the integrated circuit memory device to the wireless controller device in (7). 
1. An integrated circuit memory device connectable to a host computing device by a user for running computing software on the host computing device and not providing means for the user to run at least part of the computing software without connecting the integrated circuit memory device to the host computing device, and for providing copy protection of at least part of the computing software associated with services provided by the computing software, the integrated circuit memory device comprising: a controller for controlling interaction between the integrated circuit memory device and the host computing device; a memory component storing at least part of the computing software operable on the host computing device, the memory component including a protected or private memory component storing private data, the private data being associated at least partly with the computing software for running on the host computing device, the private data stored in the protected memory component is not implemented to be accessible or viewable by the user of the integrated circuit memory device from the protected memory component, and the protected memory component is implemented to prevent the private data stored in the private memory component from being copied by the user from the protected memory component, and at least part of the private data stored in the protected memory component being permitted to be executed on the host computing device upon connection and activation of the integrated circuit memory device on the host computing device; firmware embedded in the integrated circuit memory device having: means to facilitate interaction between the integrated circuit memory device and the host computing device, means to facilitate access of the protected memory component of the integrated circuit memory device, means to facilitate the integrated circuit memory device identifying itself with the host computing device in accordance with a first device interface description, and means to facilitate the integrated circuit memory device for identifying itself to the host computing device with a second device interface description subsequent to identifying itself with the host computing device with a first device interface description; and autorun software stored at least partly on the integrated circuit memory device for auto running, at least partly, on the host computing device upon connection of the integrated circuit memory device to the host computing device, the autorun software, when executed, providing: means to load from the protected memory component the private data associated with the computing software by interacting with the firmware embedded in the integrated circuit memory device, and means to facilitate running at least part of the computing software on the host computing device that includes the private data access from the protected memory component subsequent to connection and activation of the integrated circuit memory device to the host computing device. 


Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of US patent number 7805720. The conflicting claims are not identical, they are not patentably distinct from each other because the current application contains claims that are broader in scope than the claims of the patent number 7805720 and are anticipated by the claim 1. 

This is a non-provisional obviousness double patenting rejection since the conflicting claims have not in fact been patented.   

Claims Comparison Table 

Application number
17/216,469
Patent Number
7805720
1. An integrated circuit memory device that is a wireless device for wirelessly transmitting protected encrypted data stored in the integrated circuit memory device, the integrated circuit memory device comprising: a user interface for interacting with a user; a memory controller for executing software or firmware stored at the integrated circuit memory device; memory that includes a protected memory area for storing protected data, the protected data stored in the protected memory area is not accessible, from the protected memory area, by a user of the integrated circuit memory device but is accessible by the memory controller; and wireless communication circuitry for short range radio frequency wireless communication with wireless controller devices that are within a limited physical distance from the integrated circuit memory device, wherein the integrated circuit memory device is operable to: (1) wirelessly discover, over the short range radio frequency wireless communication and using the wireless communication circuitry of the integrated circuit memory device, a wireless controller device; (2) establish, using the wireless communication circuitry of the integrated circuit memory device, a short range wireless communication link between the integrated circuit memory device and the wireless controller device that is wirelessly discovered in (1), the short range wireless communication link being a radio communication link; (3) wirelessly provide, using the wireless communication circuitry of the integrated circuit memory device, from the integrated circuit memory device, over the short range wireless communication link established in (2), and to the wireless controller device wirelessly discovered in (1), at least information for identifying the integrated circuit memory device to the wireless controller device; 11(4) access, using the software or firmware executable by the memory controller of the integrated circuit memory device, the protected data that is stored in the protected memory area, the accessing of the protected data from the protected memory area is based on the memory controller implementing a cryptographic algorithm; (5) encrypt, at the integrated circuit memory device, the protected data into encrypted data, the encrypted data is related, at least in part, to the protected data accessed by the memory controller in (4) from the protected memory area of the integrated circuit memory device, the encryption of the data is for wireless transmission of the encrypted data securely over short-range wireless communication from the integrated circuit memory device to the wireless controller device; (6) receive, using the user interface of the integrated circuit memory device, from the integrated circuit memory device, over the short range wireless communication link between the integrated circuit memory device and the wireless controller device established in (2), and to the wireless controller device wirelessly discovered in (1), at least a user input for transmitting at least part of the encrypted data encrypted in (5), the user input including at least authentication information related to the user; and (7) wirelessly transmit, using the wireless communication circuitry of the integrated circuit memory device, directly from the integrated circuit memory device securely over the short range wireless communication link established in (2), and to the wireless controller device wirelessly discovered in (1), at least part of the encrypted data encrypted in (5), the wireless transmission of the encrypted data is subsequent to having received the user input that includes at least the authentication information related to the user in (6); wherein the integrated circuit memory device provides protection of the protected data by storing the protected data in the protected memory area and requiring use of the integrated circuit memory device for wirelessly transmitting the encrypted data securely and directly from the integrated circuit memory device to the wireless controller device in (7). 
1. An integrated circuit flash memory device connectable by a user to a host computing device, the integrated circuit flash memory device for enabling said user to run or execute at the host computing device a protected software or data without providing said user means to copy the protected software or data stored in the integrated circuit flash memory device, the integrated circuit flash memory device comprising: a controller for controlling interaction between the integrated circuit flash drive memory device and the host computing device; an application launcher software stored on the integrated circuit memory device and executable on the host computing device upon activation of the integrated circuit memory device with the host computing device; a memory component that includes a protected memory component storing at least part of a protected software or data that is installable or executable on the host computing device by said user and the protected software or data stored in the protected memory component cannot be viewed or accessed by said user; the application launcher software stored on the integrated circuit memory device including means to run automatically on the host computing device upon activation of the integrated circuit memory device with the host computing device, means to access, by the application launcher software, protected software or data from the protected memory component of the integrated circuit flash memory device in dependence of a successful authentication of the application launcher software that run automatically on the host computing device upon activation of the integrated circuit memory device with the host computing device, and means to install, execute or run, by the application launcher software, on the host computing device, the protected software or data accessed from the protected memory component of the integrated circuit flash memory device; whereby the flash memory device enables said user to operate, run or execute protected software or data on the host computing device from the protected memory component without enabling said user means to access, view or copy the protected software or data from the protected memory component of the integrated circuit flash memory device. 


                     
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of US patent number 11467856. The conflicting claims are not identical, they are not patentably distinct from each other because the current application contains claims that are broader in scope than the claims of the patent number 11467856 and are anticipated by the claim 1. 

This is a non-provisional obviousness double patenting rejection since the conflicting claims have not in fact been patented.  

Application number
17/216, 469
Patent Number
11467856
1. An integrated circuit memory device that is a wireless device for wirelessly transmitting protected encrypted data stored in the integrated circuit memory device, the integrated circuit memory device comprising: a user interface for interacting with a user; a memory controller for executing software or firmware stored at the integrated circuit memory device; memory that includes a protected memory area for storing protected data, the protected data stored in the protected memory area is not accessible, from the protected memory area, by a user of the integrated circuit memory device but is accessible by the memory controller; and wireless communication circuitry for short range radio frequency wireless communication with wireless controller devices that are within a limited physical distance from the integrated circuit memory device, wherein the integrated circuit memory device is operable to: (1) wirelessly discover, over the short range radio frequency wireless communication and using the wireless communication circuitry of the integrated circuit memory device, a wireless controller device; (2) establish, using the wireless communication circuitry of the integrated circuit memory device, a short range wireless communication link between the integrated circuit memory device and the wireless controller device that is wirelessly discovered in (1), the short range wireless communication link being a radio communication link; (3) wirelessly provide, using the wireless communication circuitry of the integrated circuit memory device, from the integrated circuit memory device, over the short range wireless communication link established in (2), and to the wireless controller device wirelessly discovered in (1), at least information for identifying the integrated circuit memory device to the wireless controller device; 11(4) access, using the software or firmware executable by the memory controller of the integrated circuit memory device, the protected data that is stored in the protected memory area, the accessing of the protected data from the protected memory area is based on the memory controller implementing a cryptographic algorithm; (5) encrypt, at the integrated circuit memory device, the protected data into encrypted data, the encrypted data is related, at least in part, to the protected data accessed by the memory controller in (4) from the protected memory area of the integrated circuit memory device, the encryption of the data is for wireless transmission of the encrypted data securely over short-range wireless communication from the integrated circuit memory device to the wireless controller device; (6) receive, using the user interface of the integrated circuit memory device, from the integrated circuit memory device, over the short range wireless communication link between the integrated circuit memory device and the wireless controller device established in (2), and to the wireless controller device wirelessly discovered in (1), at least a user input for transmitting at least part of the encrypted data encrypted in (5), the user input including at least authentication information related to the user; and (7) wirelessly transmit, using the wireless communication circuitry of the integrated circuit memory device, directly from the integrated circuit memory device securely over the short range wireless communication link established in (2), and to the wireless controller device wirelessly discovered in (1), at least part of the encrypted data encrypted in (5), the wireless transmission of the encrypted data is subsequent to having received the user input that includes at least the authentication information related to the user in (6); wherein the integrated circuit memory device provides protection of the protected data by storing the protected data in the protected memory area and requiring use of the integrated circuit memory device for wirelessly transmitting the encrypted data securely and directly from the integrated circuit memory device to the wireless controller device in (7). 



Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 7 of US application number 14835585. The conflicting claims are not identical, they are not patentably distinct from each other because the current application contains claims that are narrower in scope than the claims of the patent number 11467856 and are anticipated by the claim 7. 

This is a  provisional obviousness double patenting rejection.

  
                                                      Claims Comparison Table
Application number
17/216,469
Application number
14/835,585
1. An integrated circuit memory device that is a wireless device for wirelessly transmitting protected encrypted data stored in the integrated circuit memory device, the integrated circuit memory device comprising: a user interface for interacting with a user; a memory controller for executing software or firmware stored at the integrated circuit memory device; memory that includes a protected memory area for storing protected data, the protected data stored in the protected memory area is not accessible, from the protected memory area, by a user of the integrated circuit memory device but is accessible by the memory controller; and wireless communication circuitry for short range radio frequency wireless communication with wireless controller devices that are within a limited physical distance from the integrated circuit memory device, wherein the integrated circuit memory device is operable to: (1) wirelessly discover, over the short range radio frequency wireless communication and using the wireless communication circuitry of the integrated circuit memory device, a wireless controller device; (2) establish, using the wireless communication circuitry of the integrated circuit memory device, a short range wireless communication link between the integrated circuit memory device and the wireless controller device that is wirelessly discovered in (1), the short range wireless communication link being a radio communication link; (3) wirelessly provide, using the wireless communication circuitry of the integrated circuit memory device, from the integrated circuit memory device, over the short range wireless communication link established in (2), and to the wireless controller device wirelessly discovered in (1), at least information for identifying the integrated circuit memory device to the wireless controller device; 11(4) access, using the software or firmware executable by the memory controller of the integrated circuit memory device, the protected data that is stored in the protected memory area, the accessing of the protected data from the protected memory area is based on the memory controller implementing a cryptographic algorithm; (5) encrypt, at the integrated circuit memory device, the protected data into encrypted data, the encrypted data is related, at least in part, to the protected data accessed by the memory controller in (4) from the protected memory area of the integrated circuit memory device, the encryption of the data is for wireless transmission of the encrypted data securely over short-range wireless communication from the integrated circuit memory device to the wireless controller device; (6) receive, using the user interface of the integrated circuit memory device, from the integrated circuit memory device, over the short range wireless communication link between the integrated circuit memory device and the wireless controller device established in (2), and to the wireless controller device wirelessly discovered in (1), at least a user input for transmitting at least part of the encrypted data encrypted in (5), the user input including at least authentication information related to the user; and (7) wirelessly transmit, using the wireless communication circuitry of the integrated circuit memory device, directly from the integrated circuit memory device securely over the short range wireless communication link established in (2), and to the wireless controller device wirelessly discovered in (1), at least part of the encrypted data encrypted in (5), the wireless transmission of the encrypted data is subsequent to having received the user input that includes at least the authentication information related to the user in (6); wherein the integrated circuit memory device provides protection of the protected data by storing the protected data in the protected memory area and requiring use of the integrated circuit memory device for wirelessly transmitting the encrypted data securely and directly from the integrated circuit memory device to the wireless controller device in (7). 
7 (Currently Amended). A mobile information apparatus for wirelessly discovering, by short range wireless communication, a wireless device and for wirelessly transmitting encrypted data securely, over short range wireless communication, to the wireless device that is wirelessly discovered by the mobile information apparatus, the mobile information apparatus comprises: at least one processor; at least a graphical user interface for interacting with a user; a microprocessor  controller for executing software or firmware, the execution of the software or firmware is for the microprocessor  controller to access an internal memory area; memory that includes the internal memory area for storing data, the data stored in the internal memory area is  accessible by the microprocessor  and wireless communication circuitry for short range wireless communication; wherein the mobile information apparatus is operable to: (1) store, at the mobile information apparatus, the data in the internal memory area included in the memory; (2) access, using the software or firmware executable by the microprocessor  controller of the mobile information apparatus, the data that is stored in the internal memory area in (1), the accessing of the data from the internal memory area is based on the microprocessor  controller implementing a cryptographic algorithm; (3) encrypt, at the mobile information apparatus, data, which is stored in the internal memory of the mobile information apparatus, into encrypted data, the encryption of the data is for wireless transmission of the encrypted data securely over short range wireless communication from the mobile information apparatus to the wireless device, the encrypted data includes at least part of the data that is accessed by the microprocessor  controller from the internal memory area of the mobile information apparatus in (2); (4) wirelessly discover, by short range wireless communication and via the wireless communication circuitry, the wireless device for wirelessly transmitting the data encrypted in (3) to the wireless device, the mobile information apparatus being within a limited physical distance from the wireless device for short range wireless communication; (5) receive, using the  graphical user interface of the mobile information apparatus, at least a user input for releasing at least part of the encrypted data encrypted in (3), from the mobile information apparatus, over a short range wireless communication channel that is between the mobile information apparatus and the wireless device, and to the wireless device wirelessly discovered in (4), the user input includes at least authentication information related to the user; and (6) wirelessly transmit, via the wireless communication circuitry of the mobile information apparatus, at least part of the encrypted data encrypted in (3), securely over the short range wireless communication channel, directly from the mobile information apparatus to the wireless device wirelessly discovered in (4), the wireless transmission of the encrypted data is subsequent to having received the user input that includes at least the authentication information related to the user in (5); wherein  the data stored in the internal memory area is accessible by the microprocessor  controller from the internal memory area based on the microprocessor  controller implementing the cryptographic algorithm for accessing the data; and wherein the mobile information apparatus wirelessly transmits the encrypted data securely to the wireless device over the short range wireless communication channel, the encrypted data includes at least part of the data that is accessed by the microprocessor controller from the internal memory area of the mobile information apparatus based on the microprocessor controller implementing the cryptographic algorithm in (2); and wherein the wireless discovering of the wireless device in (4) includes wirelessly receiving, from the wireless device, over short range wireless communication, and using the wireless communication circuitry of the mobile information apparatus, at least information related to availability of the wireless device for service.




Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhang, US pat. No 6550008, IDS submitted, discloses a user interface for interacting with a user; a memory controller for executing software or firmware stored at the integrated circuit memory device; memory that includes a protected memory area for storing protected data, the protected data stored in the protected memory area is not accessible, from the protected memory area, by a user of the integrated circuit memory device but is accessible by the memory controller; 
The prior art does not disclose wireless communication circuitry for short range radio frequency wireless communication with wireless controller devices that are within a limited physical distance from the integrated circuit memory device, wherein the integrated circuit memory device is operable to: 
(1) wirelessly discover, over the short range radio frequency wireless communication and using the wireless communication circuitry of the integrated circuit memory device, a wireless controller device; (2) establish, using the wireless communication circuitry of the integrated circuit memory device, a short range wireless communication link between the integrated circuit memory device and the wireless controller device that is wirelessly discovered in (1), the short range wireless communication link being a radio communication link; (3) wirelessly provide, using the wireless communication circuitry of the integrated circuit memory device, from the integrated circuit memory device, over the short range wireless communication link established in (2), and to the wireless controller device wirelessly discovered in (1), at least information for identifying the integrated circuit memory device to the wireless controller device;  (4) access, using the software or firmware executable by the memory controller of the integrated circuit memory device, the protected data that is stored in the protected memory area, the accessing of the protected data from the protected memory area is based on the memory controller implementing a cryptographic algorithm; (5) encrypt, at the integrated circuit memory device, the protected data into encrypted data, the encrypted data is related, at least in part, to the protected data accessed by the memory controller in (4) from the protected memory area of the integrated circuit memory device, the encryption of the data is for wireless transmission of the encrypted data securely over short-range wireless communication from the integrated circuit memory device to the wireless controller device; (6) receive, using the user interface of the integrated circuit memory device, from the integrated circuit memory device, over the short range wireless communication link between the integrated circuit memory device and the wireless controller device established in (2), and to the wireless controller device wirelessly discovered in (1), at least a user input for transmitting at least part of the encrypted data encrypted in (5), the user input including at least authentication information related to the user; and (7) wirelessly transmit, using the wireless communication circuitry of the integrated circuit memory device, directly from the integrated circuit memory device securely over the short range wireless communication link established in (2), and to the wireless controller device wirelessly discovered in (1), at least part of the encrypted data encrypted in (5), the wireless transmission of the encrypted data is subsequent to having received the user input that includes at least the authentication information related to the user in (6); wherein the integrated circuit memory device provides protection of the protected data by storing the protected data in the protected memory area and requiring use of the integrated circuit memory device for wirelessly transmitting the encrypted data securely and directly from the integrated circuit memory device to the wireless controller device in (7). 
                                                        Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Perkins, US 20100091800.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSNEL JEUDY whose telephone number is (571)270-7476.  The examiner can normally be reached on M-F 10:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arani T Taghi can be reached on (571)272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Date: 9/21/2022

/JOSNEL JEUDY/Primary Examiner, Art Unit 2438